Citation Nr: 1619061	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-40 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of cold exposure.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for traumatic brain injury (TBI).

6.  Entitlement to service connection for low back disorder.

7.  Entitlement to service connection for residuals of a strained muscle, left torso.

8.  Entitlement to a compensable rating for anal fistula and external hemorrhoids.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1952 to November 1953 with additional inactive service in the U.S. Army Reserve until January 1960.  

This appeal comes before the Board of Veterans' Appeals (Board) from May 2001 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a November 2014 substantive appeal, the Veteran requested a hearing before the Board by videoconference from the RO.  The Veteran failed to appear for a hearing scheduled in September 2015 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2015). 

In October 2015, the Board remanded the claims for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).   The Veteran reported to a VA examiner a fear of heights as a symptom of a mental health disorder.  In a January 2012 examination, a VA psychologist diagnosed specific phobia-heights as a separate disorder.  As the issue of service connection for specific phobia-heights has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In March 2011, the Board denied service connection for bilateral hearing loss, tinnitus, and residuals of cold injuries; the Veteran did not appeal the decision to the United States Court of Appeals for Veterans' Claims (Court) or request reconsideration.  

2.  Evidence added to the record since the March 2011 Board decision, though new, is cumulative or redundant of the evidence of record at the time of the decision, is not material to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for residuals of cold injury, bilateral hearing loss, and tinnitus.

3.  Resolving all doubt in favor of the Veteran, there is a relatively equal balance of evidence both for and against a current diagnosis of PTSD arising from fear of hostile military activity.

4.  There is insufficient competent evidence of residuals of a traumatic brain injury in active service.  

5.  The Veteran's low back disorder, best diagnosed as degenerative disc disease of the lumbar spine, first manifested greater than one year after active service and was not caused or aggravated by any aspect of service including a friendly fire incident in Korea. 

6.  There is insufficient competent evidence of current residuals of a strained muscle of the left torso.  

7.  The Veteran's service-connected anal fistula and external hemorrhoids manifests as intermittent episodes of rectal bleeding from external hemorrhoids lasting three to five days, several times per year; the external hemorrhoids are not large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, with frequent or persistent bleeding, with secondary anemia, or with fissures.  


CONCLUSIONS OF LAW

1.  The March 2011 Board decision that denied service connection for residuals of cold injury, bilateral hearing loss, and tinnitus is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2011) [(2015].  

2.  New and material evidence has not been received to reopen the claim of service connection for residuals of cold injury, bilateral hearing loss, and tinnitus.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).

4.  The criteria for service connection for residuals of traumatic brain injury are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for low back disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for  residuals of a strained muscle of the left torso are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
7.  The criteria for a compensable rating for anal fistula and external hemorrhoids are not met.  38 U.S.C.A. §§ 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7336 (2015).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

As the Board's decision to grant the Veteran's claim for PTSD is completely favorable, no further notice and assistance is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations relevant to that claim.  

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a petition to reopen a final disallowed claim, VA must provide a generic notice of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice need not be case specific.  VAOPGCPREC 6-2014 (Nov. 21, 2014).  

In January 2012, the RO provided notice that met the requirements.  The notice provided all criteria for service connection, the criteria for new and material evidence to reopen previously denied claims, the general method for assigning ratings and effective dates, and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The RO provided the specific criteria for rating service-connected hemorrhoids in an October 2014 statement of the case.  The Board finds that VA has satisfied its duty to notify under the applicable regulations. 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA records through September 2015, identified and authorized private treatment records, and reports from the Social Security Administration (SSA) have been obtained and considered.  The Veteran contended that his service records were destroyed in a fire.  A file of service treatment and personnel records were obtained from the federal archive.  Some documents appear to be partially damaged by fire but are readable.  The Veteran was also provided VA examinations for mental health disorders, traumatic brain injury, and hemorrhoids in January 2012.  Thereafter, the RO obtained additional VA medical evidence together with the previous examination is in aggregate adequate to decide the issues on appeal.  The examiners considered all of the pertinent evidence of record, as well as the statements of the Veteran, and rendered definitive assessments as to the nature and severity of the claimed disorders based on consideration of this evidence.  The examiners rendered clinical findings as to their nature, frequency, and severity and their impact on functioning.  Moreover, the examiners in 2012 offered clear conclusions with reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Examinations of the torso muscles and low back were not obtained for reasons provided below.  

In November 2003, the Veteran provided testimony before a Decision Review Officer at the RO on the issue of service connection for low back strain.  
The Decision Review officer (DRO) who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2009); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the hearing, the DRO noted that basis of the prior determination and noted the elements of the claim that was lacking to substantiate the then pending claim for service connection.  In  addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim including records of VA and private care including from a private neurologist.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the RO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 
38 C.F.R. 3.103(c)(2) and that the Board can adjudicate this claim based on the current record.

In October 2015, the Board remanded the claims for the RO to request records of medical examination and adjudication by the Social Security Administration (SSA) and current VA outpatient treatment records and to afford the Veteran the opportunity to authorize recovery of private treatment records of the lumbar spine.  Current VA records were obtained and associated with the claims file, but SSA reported that all its records had been destroyed.  The Veteran did not respond to the request to authorize recovery of private records.  Therefore, the Board finds that there has been substantial compliance with its remand instructions, and that the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the above, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated in this decision.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case as to the issues adjudicated below, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.   

II.  Reopening Claims 

In a January 2006 claim for service connection, the Veteran contended that he was exposed to construction noise and demolitions while serving in a combat zone in Korea and that he had worked there in extreme cold and often stood in water at all times of the year.  The Veteran did not indicate the nature or physical location of any cold weather injuries.  During an April 2006 VA audiometric examination, the Veteran reported a 10 year history of progressive hearing loss and a 6 year history of tinnitus.  The audiologist also noted the Veteran's report of exposure to construction noise and demolitions while serving in a combat zone in Korea but that he did not participate in direct combat.  Audiometric tests showed hearing loss meeting the VA criteria for disability, but the audiologist noted that normal hearing acuity was noted throughout active service and in a 1958 Reserve examination.  The audiologist noted that hearing loss caused by acoustic trauma occurs at the time of exposure and that any hearing loss at that time would have been at best a remote possibility.  The audiologist found that it was most likely that the Veteran's current hearing loss and tinnitus were age-related presbycusis.   

The RO considered the service treatment and personnel records, VA outpatient treatment reports through March 2006, and the results of the April 2006 VA examination and found that the records did not contain any lay or medical evidence of any report of or treatment for cold injury in service and no current residuals of cold injuries.  The RO also found that the hearing loss and tinnitus was not caused by noise exposure in active service but were rather age-related disorders.  The Veteran expressed timely disagreement in July 2006.  

In February 2007, a VA primary care physician performed a diabetic foot examination and noted that the Veteran had dystrophic toe nails but no foot pain, circulatory or skin deficits.  In February 2009, the Veteran authorized VA to obtain the results of a private audiometric examination.  In December 2009, the Board remanded the claims in part to obtain another examination of the Veteran's feet and for the RO to request the private audiometric examination records.  

In February 2010, the RO obtained the results of an August 2006 private audiometric examination that continued to show hearing loss meeting the VA criteria for disability but did not contain an opinion on the etiology of the disorder.  The Veteran reported that he was unable to attend a scheduled VA examination.   In November 2010, another VA primary care physician examined the Veteran's feet and noted no skin breaks, erythema, trauma, pallor, foot or nail deformities, extensive callus, pitting edema, or foot pain.

In March 2011, the Board denied service connection for bilateral hearing loss, tinnitus, and residuals of cold injuries.  The Board found that the Veteran was competent to report that he was exposed to cold weather but that there were no diagnoses of frostbite or polyneuropathy as a result of cold exposure.  The Board found that the Veteran was competent to report noise exposure in service but placed greater probative weight on the VA examiner's opinion that noise damage was possible but remote and that the hearing loss was more likely age-related.   The Board found that Veteran's bilateral hearing loss and tinnitus did not onset in service and was not causally related to service.  

A Board decision is final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis.  38 U.S.C.A. § 7104.  A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100. 

In the present case, the March 2011 Board decision was sent to the Veteran and his rights to appeal were explained.  As the Veteran did not appeal such decision to the United States Court of Appeals for Veterans' Claims (Court) or request reconsideration, the March 2011 Board decision is final.  38 U.S.C.A. § 7104 (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2011) [(2015)].  

In June 2011, the Veteran submitted a statement to the RO disagreeing with the Board decision regarding hearing loss and tinnitus, which was accepted as a request to reopen the claim.  In September 2011, VA received his application to reopen his claims of entitlement to service connection for residuals of a cold injury, bilateral hearing loss and tinnitus.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156 (c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened .  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed, unless it is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.
Since the March 2011 Board decision, the RO received the following evidence: a VA document obtained from the Army listing all military occupational specialties (MOS) with the probability that a soldier in a particular specialty was exposed to high levels of noise; statements from the Veteran received in June 2012 reporting that he was nearby an ordnance detonation when his unit was attacked by friendly fire from aircraft;  records of private examinations by a neurologist dated in February and April 2006; additional military personnel records showing his unit assignments, duties, qualifications, and awards; and records of VA outpatient treatment through  October 2015.   

In a May 2012 Rating Decision and an October 2014 statement of the case, the RO found that new and material evidence had not been received to reopen the claims.  Following the Board's October 2015 remand for additional development, the Appeals Management Center (AMC) issued a supplemental statement of the case in December 2015.  The AMC provided the definition of new and material evidence, evaluated the evidence of record, and noted that the Veteran had been diagnosed with the claimed disorder but that the evidence did not establish a relationship to military service.  The RO continued to deny service connection without clearly noting whether the claims were not reopened or reopened and denied on the merits.      

The Board finds that the evidence received since March 2011 is new because it had not been previously considered.  The Army MOS listing is not a service record but rather a VA document with general information obtained from the Army. The additional personnel records are not relevant because other service documents of record and previously considered also showed the Veteran's military occupation and his dates of service in Korea.  Moreover, VA previously acknowledged that the Veteran was exposed to high noise levels from construction and ordnance and exposed to cold weather in service.  The records of private neurologist care and all VA outpatient treatment records are not material because they do not relate to the unestablished facts necessary to substantiate the claims.  Specifically, this new evidence does not contain observations or diagnoses by clinicians of any form of cold weather injury at any time during the period of the appeal and do not contain additional opinions on the etiology of hearing loss and tinnitus.    

Therefore, as new and material evidence and relevant, non-cumulative service records have not been received, the claims for service connection for bilateral hearing loss, tinnitus, and residuals of cold weather injury are not reopened.  

III.  Service Connection

As noted above, the Veteran served in Korea from June 1952 to September 1953 during a period of hostilities.  However, he does not contend nor does the record show that he participated in direct combat.  He contended in several claims, statements to clinicians, and written statement submitted to the RO that he sustained a back injury and concussion in Korea when friendly aircraft or artillery fire detonated in his vicinity and "blew him off his feet."  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, arthritis is among the diseases for which the presumption and continuity of symptomatology may be applied.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012. 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service Records

Service personnel records do not show the award of the Purple Heart Medal as would be awarded for injuries sustained from enemy fire.  Service treatment records are entirely silent for any symptoms, diagnoses, or treatment for a back or head injury or any other effects of an ordnance detonation.   The Veteran underwent surgery and recovery from a hemorrhoidectomy over a two week period in Japan in July 1952.  Although he underwent a thorough screening, there is no mention of any injuries or medical problems other than the hemorrhoids.  The Veteran did seek treatment in October 1953 after returning from Korea for chest and epigastric pain that "comes and goes."  A clinician diagnosed cardio spasm and prescribed medication with no record of follow up care.  There was no mention of any back or head trauma.  A November 1953 discharge physical examination is silent for any back or chest muscle injuries or abnormalities, residuals of head trauma, or psychiatric abnormalities. 

In a December 1958 Reserve quadrennial physical examination, the Veteran reported flat feet, experiencing a strained muscle in the chest in 1952, a strained back in 1957, and occasional dizziness, pounding heart, pain in the chest, and  frontal headaches, the latter relieved by wearing glasses.  The military physician noted that there were no complications or sequelae for the strained back.  The Veteran denied any other injuries, and there was no mention of head trauma.  

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in July 2015, the new versions of the regulations apply but any examination performed using the DSM-IV will be considered.  

A diagnosis of PTSD requires that a Veteran have been exposed to a traumatic event, and that he experience a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. §1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  In this case, the service records do not show and the Veteran does not contend that he was in combat.  

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 
75 Fed.Reg. 39,843 (Jul 13, 2010) 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

As noted above, the Veteran contends that he experienced a close detonation of ordnance from either friendly artillery or aircraft attack on his unit.  However, service treatment records do not show any treatment for injuries from the attack. 

The earliest records of VA outpatient care begin in January 2005.  In February 2005 a screening for PTSD was positive but there was no referral for treatment.  In June 2011, a screening for PTSD was positive and the Veteran was referred for further examination.  In August 2011, the Veteran was examined by an attending VA mental health clinic psychiatrist who noted the Veteran's report of the friendly fire attack in which he sustained a concussion and hurt his back.  He reported insomnia and daily nightmares of the event for the past five years.  He also reported flashbacks, intrusive thoughts of the war, hypervigilance, and feelings of depression.  He retired from his work as a shoe repairman in 1986.  The psychiatrist did not have access to the service records, but diagnosed PTSD and referred the Veteran for individual and group therapy.  

The RO received the Veteran's claim for service connection for PTSD in September 2011.  From August 2011 through January 2012, the Veteran regularly participated in a PTSD group therapy generally led by a VA doctoral-level psychologist. 

In January 2012, another VA staff psychologist noted a review of the claims file and conducted a mental health examination.  The psychologist noted the Veteran's report of attending the group therapy but that he did not take any psychotropic medication.  The psychologist noted the Veteran's report of the friendly fire incident and that it met the criteria for a stressful event, that the Veteran's response involved intense fear, helplessness, or horror, but that the event did not involve fear of enemy or terrorist attack.  The psychologist noted that the Veteran's first response to a question regarding traumatic incidents was his frustration over not receiving veterans' benefits and his surgery for hemorrhoids.  However, the Veteran displayed current symptoms of distressing dreams of the friendly fire event, avoidance of activities that arouse recollections, and difficulty staying asleep.  However, the psychologist found that the Veteran did not meet the full diagnostic criteria for PTSD. When asked how the event in Korea affected him, the Veteran described several physical problems but otherwise only a fear of heights and frustration over not receiving benefits.  The psychologist declined to diagnose PTSD but did diagnose a separate, distinguishable disorder, specific phobia - heights, associated with active duty service, based on the Veteran's report of the onset of this fear in service.  

VA outpatient records through September 2015 show that the Veteran continued to regularly participate in PTSD group therapy.  The lead psychologist made individual comments on most records but only to indicate the Veteran's attention and participation.  The Veteran was assessed several times per year by the same attending psychiatrist who performed the initial examination in August 2011.  Near the end of this period, the psychiatrist prescribed an anti-depressive medication.   The psychiatrist consistently diagnosed PTSD caused by the friendly fire event in service with no mention of any other potential or intercurrent causes for the Veteran's mental health symptoms.  Of note, the outpatient records also show that the Veteran complained of occasional dizziness or imbalance that caused the Veteran to use a cane and avoid climbing ladders, but the records are silent for any mention of a phobia of fear of heights.  

The Board finds that the Veteran's report of his presence near a close detonation of friendly ordnance and fearful response is credible, even though he was unable to provide sufficient details for further research to verify the event and even though the service records do not document a physical injury.  The Board finds that this event does qualify as fear of hostile military attack because it is consistent with the time, place, and nature of his service in Korea during a period of hostilities when a friendly fire event such as he describes could reasonably occur.  Therefore the Board finds that the friendly fire event did occur.  

There is competent medical evidence both for and against a diagnosis of PTSD caused by this event.  The VA psychologist in January 2012 who determined that he event does not qualify because it was not an enemy attack.  The definition of hostile military activity does suggest something other than an accident, refers to attack on friendly aircraft, and is not limited to enemy fire.  The definition does specify a threat to the physical integrity of the veteran or others, such as from incoming artillery, rocket, or mortar fire.   Certainly, at the time, the Veteran and his fellow soldiers experienced what they understood as an enemy attack under wartime circumstances.  The examiner did find that the Veteran's response to it satisfied one of the diagnostic criteria.  The examiner also declined to diagnose PTSD because an insufficient type and number of other symptoms did not meet all the other diagnostic criteria.  

One the other hand, the Veteran was diagnosed with PTSD arising from the friendly fire event by the attending VA psychiatrist and continued this diagnosis for over three years, performing periodic follow up examinations and monitoring the Veteran's regular participation in group therapy led by a VA doctoral level psychologist.  There is no "treating physician" rule that would give a preference to the opinions of the physician who manages and treats the patient's disease over an opinion from a VA physician who reviews all the medical evidence of record because all of these health professionals are competent to make medical judgments.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (VA need not adopt a "treating physician rule").  However, "A clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Although there is a difference of medical opinion, the Board places at least equal probative weight on the diagnoses and records of three years of VA treatment during which a VA psychiatrist and a psychologist persist in the diagnosis and treatment of the Veteran's acquired mental health disorders, best diagnosed as PTSD.  Resolving all doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  

As noted in the Introduction, the issue of separate service connection for specific phobia-heights was raised in the record.  However, the competent evidence of record did not demonstrate that this disorder is a component of PTSD or arose specifically from the friendly fire event but rather from active service in general.  As such, it is referred to the agency of original jurisdiction for consideration in the first instance. 

Traumatic Brain Injury (TBI)

As noted above, service treatment records including a 1958 Reserve examination are silent for any symptoms, diagnoses, or treatment for head injuries or residuals such as chronic headaches, imbalance, or cognitive deficits.

In October 2003, the Veteran sought treatment from a private neurologist.  In a personal history questionnaire, the Veteran reported that he sustained a bomb concussion in Korea that caused loss of memory, dizziness, and pain on the left side of the head.  He answered "yes" to multiple symptoms such as headaches, visual trouble, pain on the side and back of the head, dizziness, imbalance, and sleepiness while sitting.  The neurologist performed a detailed clinical neurological examination and ordered blood tests, an electroencephalogram (EEG), and magnetic resonance images of the brain.  Blood tests were unremarkable.  The EEG showed mild cerebral dysfunction secondary to structural or physiological disorders such as degenerative disease or dementia but no stroke or brain tumor.  The report of the brain imaging showed mild age-related central and superficial atrophy and mild to moderate age-related small vessel ischemic changes but was otherwise normal.  The neurologist associated memory loss with early stages of Alzheimer's dementia and associated the Veteran's ataxia with a transient ischemic accident or peripheral neuropathy.  In November 2003, the neurologist also found that the imbalance and dizziness was caused by peripheral neuropathy.   The neurologist did not attribute the symptoms to the Veteran's report of a concussion. 

In June 2005, a VA ophthalmologist performed a vision examination and diagnosed early cataracts and possible tear obstruction in the right eye.  There was no mention of head trauma.   In September 2005, primary care physicians continued to note the Veteran's report of unsteadiness of gait that the Veteran attributed to the concussion in Korea. In December 2006, clinicians diagnosed diabetes mellitus, and in March 2007, an ophthalmologist again diagnosed early cataracts but noted no diabetic retinopathy.  In December 2010, the Veteran underwent a computed tomography scan of the brain to further investigate the symptoms of dizziness and imbalance.  The scan was evaluated as showing age appropriate mild general atrophy. 

In January 2012, a VA psychologist noted a review of the claims file and, in addition to the psychiatric examination noted above, the psychologist performed a neurobehavioral examination.  The psychologist found that the memory and cognition testing suggested subcortical/frontal dysfunction likely consistent with diabetes and hypertension and that any mild concussion without loss of consciousness during active service would not account for the current cognitive deficits.  The psychologist did not diagnose traumatic brain injury. 

In June 2015, primary care clinicians ordered another computed tomography scan of the brain to investigate impaired balance.  The evaluation was no inter cranial hemorrhage, no mass defect or lesions, and only mild periventricular white matter disease and involutional changes related to age. 

The Board finds that service connection for residuals of a TBI is not warranted.  The Board acknowledges that the Veteran is competent to report on the circumstances and nature of the friendly fire event, and the Board has determined that this event occurred and may well have knocked him off his feet.  The Veteran is also competent and credible in his reports to clinicians starting in 2003, fifty years after service, of headaches, vision deficits, and imbalance as these reports have been accepted by clinicians.  However, the Veteran's reports of sustaining a concussion or other head injury in Korea warrant much less probative weight because they are inconsistent with the service records including his own history reports in physical examinations in 1953 and 1958 that are silent for any such injury or any other physical trauma except for unspecific back and muscle strain discussed further below.    

The Veteran is not competent to self-diagnose a concussion or to establish that his current symptoms are residuals of a traumatic brain injury as these are complex medical matters requiring training and experience.  Moreover, none of the competent medical practitioners who noted his reports of the concussion have associated his headaches, vision, and imbalance symptoms with a TBI.  The VA examiner in January 2012 addressed but ruled out that determination.  All other medical examiners attributed vison deficits to early cataracts and imbalance, memory, and cognitive deficits to peripheral neuropathy, early dementia, and age-related changes in the brain.  Therefore, the Board finds that the great weight of competent evidence is that the Veteran does not have residuals of a TBI.  The Board further finds that his occasional dizziness and headaches did not manifest earlier than the first report in the 1958 Reserve examination, that his vision deficits were refractive error relieved with eyeglasses or later diagnosed as early cataracts.  His chronic headaches, imbalance, memory, and cognitive deficits first manifested many decades after active service, were attributed to age-related causes and not to any aspect of service including the nearby detonation of friendly ordnance in Korea.    

Low Back Disorder/ Strained Torso Muscle

As noted above, the Veteran was treated on one occasion in October 1953 after returning from Korea for chest and epigastric pain that "comes and goes."  A clinician diagnosed cardio spasm and prescribed medication with no record of follow up care.   The November 1953 discharge physical examination is silent for any back or chest muscle injuries or abnormalities.  In the December 1958 Reserve quadrennial physical examination, the Veteran reported the history of a strained muscle in the chest in 1952 and a strained back in 1957 (well after active service in Korea), but the military examiner noted no complications or sequelae for the strained back.  

In a December 1969 statement, the Veteran noted that during the friendly fire air attack, he was in an awkward position as he fell for cover and experienced pain in the area of his heart.  He noted that a medic told him it was a pulled muscle and that the muscle was still pulled and not relieved by recent injections.   In February 1970, a VA physician noted the Veteran's report of chest pain around the heart for the past 15 years.  Blood tests, electrocardiogram, upper gastrointestinal procedures, and X-ray showed no fractures or other boney abnormalities, no soft tissue damage, and no cardiac, pulmonary, or gastrointestinal disease.  

In a December 1992 VA medical certificate, a physician noted the Veteran's report of pain in his left side since a "crash" in Korea in 1953.  The physician prescribed a muscle relaxant medication, and there was no follow up of record.  

The Veteran first sought compensation for a "skeletal condition" in September 2000.  In April 2001 telephone call, he clarified the claim as for strained back muscles.  Although the RO denied the claim in May 2001, within one year in April 2002, the Veteran submitted a statement in which he described the friendly fire incident and that he was blown off his feet.  He did not discuss the nature and extent of any immediate treatment in service.  

The records of a private neurologist's examination and investigation for the possible traumatic brain injury in 2003 are silent for any reports by the Veteran or observations associated with chest muscle strain or lower back pain.  

In November 2003, the Veteran testified before a DRO at the RO regarding the friendly fire event during service in Korea when he was blown over an embankment, sustained a concussion, thought he had broken his back, and pulled a muscle under his heart.  The Veteran testified that he sought immediate treatment but was given only pain medication and was sent back to work. He stated that after active service he sought treatment from a private physician who was unable to do prolonged treatment as charity work and who is no longer in practice.  The Veteran stated that he currently experienced daily severe back pain which had limited his ability to lift objects at work and was obtaining treatment at a VA clinic.  The Veteran's son testified that he observed the Veteran experiencing back pain when he was growing up.  

In December 2005, a VA primary care physician noted the Veteran's report of chronic low back pain since 1957.  The Veteran was using a surface ointment for relief.  In March 2006, a VA physical therapist noted the Veteran's report of a history of constant low back pain since a traumatic injury in Korea when he was blown onto his back.  The therapist noted limitation of range of motion of the lumbar spine. An X-ray showed progressive degeneration of the lumbosacral disc.  VA primary care records from 2006 through September 2015 contain occasional reports of on-going low back pain but no reports of chest or torso muscle discomfort.  The list of previously diagnosed disorders included low back and chest pain, not otherwise specified.  Additional X-rays of the lumbar spine in November 2010 and January 2013 showed degenerative disc disease with no progression.  The only prescribed medication annotated by clinicians for pain relief was over-the-counter anti-inflammatory medication.  There were no recommendations for more imaging studies or medical intervention.  

The Board finds that service connection for muscle strain of the left torso and for a low back disorder is not warranted.  The Veteran is competent to report that he was knocked down by an ordnance detonation in Korea.  Although the Board acknowledges that this event occurred, there is no indication that he sustained an injury leading to chronic torso muscle or back disabilities.  He did not seek treatment for any immediate symptoms as would be appropriate for severe trauma and a fall sufficient to cause a concussion, and he did not mention the injury during the hospital workup prior to the hemorrhoidectomy in July 1953.  

Regarding the torso muscle strain, after departing Korea in October 1953, he sought treatment for occasional chest pain that "comes and goes" without mentioning the friendly fire attack and knock down that would have been appropriate for the examiner to order additional tests or imaging studies.  In his discharge, Reserve, and VA physical examinations in November 1953, December 1958, and February 1970 he reported only the history of the chest muscle strain on active duty, but the examiners noted no current symptoms or abnormalities.  Finally, the most recent medical notation of a chest muscle strain was in 1992 when a clinician prescribed a muscle relaxant with no follow up.  All VA outpatient records since 2000 are silent for any chronic chest or torso muscle strain.  Therefore, the Board assigns low probative weight to the Veteran's reports of chronic chest and torso muscle strain since the friendly fire incident, not solely because of the absence of medical treatment, but also because no abnormalities were noted on multiple examinations after service.  Furthermore, there is no competent medical evidence that the Veteran had a chronic chest or torso muscle disability at any time during the period covered by the appeal.   

Regarding the low back disability, best diagnosed now as degenerative disc disease of the lumbar spine, the Veteran reported that he strained his lower back in 1957, several years after active duty, and service records are entirely silent for any earlier back symptoms.  The earliest record of the Veteran's report of back symptoms was in his 2000 claim and earliest record of treatment for low back pain in 2005, many years after service.  Notably, the records of examination and treatment by a private neurologist in 2003 are silent for any low back symptoms.  Although the Veteran sincerely believes that his current degenerative disease of the lumbar spine was caused by an injury in service, he is not competent to establish that relationship nor is there evidence to show that he was told of that relationship by any of his on-going care providers.  Therefore, the Board assigns low probative weight to the Veteran's reports of low back pain since the friendly fire incident, not solely because of the absence of medical treatment, but also because the Veteran reported that his back strain occurred in 1957 and because no abnormalities were noted on multiple examinations after service when the opportunity to report and obtain a diagnosis and treatment was available.  

The Veteran has not been provided a VA examination to address the origin of the current degenerative disease of the lumbar spine.  VA must provide a medical examination or obtain an opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).   

The Veteran's contention of causation of lumbar spine pain and disease by the ordnance detonation, standing alone without any indication of a contemporary injury, is not competent evidence nor sufficient to warrant further medical consideration.  In this regard, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278   (2010).   Therefore, the Board finds that the Veteran's bare contention of a relationship of his back disorder to an event service that the Board finds did not result in an injury does not meet even the low threshold to trigger the need for a VA examination to satisfy the duty to assist. 

As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims for service connection for muscle strain of the left torso and low back disorder.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for sinusitis, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, in connection with a claim for increased rating, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

The RO has evaluated the Veteran's hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable rating is assigned for mild or moderate symptoms.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

As there is no evidence of impairment of sphincter control, stricture, fistula in ano, or prolapse, these diagnostic codes are not applicable.  38 C.F.R. § 4.114 Diagnostic Codes 7332-35 (2015). 

Service treatment records show that the Veteran underwent surgery for bleeding hemorrhoids and an anal fistula in July 1953.  Reports of examination at discharge in November 1953 and during Reserve service in December 1958 are silent for any recurrent symptoms.   In December 1969, the RO granted service connection and a noncompensable rating for residuals of anal fistula and external hemorrhoids, effective October 10, 1969, the date of receipt of the Veteran's claim for service connection. 

In April 2006, a VA physician noted the Veteran's surgery in 1953 and his report of intermittent rectal bleeding for several years with episodes lasting three to five days.  The Veteran reported self-treatment with ointment and restricted diet.  He denied changes in bowel habits, melena, abdominal pain, weight loss or anemia.  On examination, the physician noted a well healed, non-tender surgical scar with some hemorrhoidal tags but no rectal masses, bleeding, fissures or tenderness.  

The RO received the Veteran's current claim for an increased rating in September 2011.  

In January 2012, a VA physician noted the Veteran's report of intermittent hemorrhoidal flare ups with pain and bleeding, usually a few times per year.  The Veteran did not report and the physician did not note fistula, rectal stricture, impairment of sphincter control, rectal prolapse, or pruritus ani.  On examination, the physician noted small or moderate external hemorrhoids.  A blood test showed hemoglobin in the normal range.

VA outpatient treatment records from 2010 through September 2015 list hemorrhoids as an on-going disorder but primary care records are silent for any treatment for bleeding episodes.   

In a May 2012 rating decision and in an October 2014 statement of the case, the RO denied a compensable rating for anal fissure and external hemorrhoids.  Following the Board's October 2015 remand for additional development, the AMC issued a supplemental statement of the case that erroneously addressed the claim as one for original service connection.  The Board finds that this error is harmless as none of the newly obtained evidence was relevant to the degree of severity of the hemorrhoid disorder.  There has been substantial compliance with its remand instructions, and may proceed with review.

The Board finds that a compensable rating for anal fissure and external hemorrhoids is not warranted at any time during the period of this appeal.  The Veteran is competent and credible to report that he experiences rectal bleeding lasting three to five days, several times per year because these reports were accepted by the VA physician in January 2012 and were consistent with the physician's observations on examination.  VA outpatient records do not show treatment for exacerbations or anemia.  A compensable rating is not warranted because the external hemorrhoids are not large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, with frequent or persistent bleeding, with secondary anemia, or with fissures.  

The above determination is based on consideration of applicable provisions of VA's rating schedule.  The Board also finds that at no point pertinent to the increased rating claim on appeal have the Veteran's hemorrhoids been shown to be so exceptional or unusual as to render the schedular criteria for rating the disability inadequate and to warrant a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

In this case, the Board that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to the current claim.  The applicable rating criteria sufficiently contemplate the Veteran's particular symptoms including episodic bleeding.  The rating schedule provides for higher ratings based on more significant impairment which, as explained above, is not shown here.  In this regard, the January 2012 examiner explicitly noted that the Veteran did not have the manifestations required for any higher schedular rating, such as irreducibility, thrombosis, fissures, fistula, or anemia.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's hemorrhoids are appropriately evaluated as a single disability.  As the Board has fully considered all of the Veteran's symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim for a compensable rating for s for service connection for anal fistula and external hemorrhoids.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

As new and material evidence has not been received, the claim for service connection for residuals of cold exposure is not reopened.

As new and material evidence has not been received, the claim of service connection for bilateral hearing loss is not reopened.

As new and material evidence has not been received, the claim for service connection for tinnitus is not reopened.

Service connection for posttraumatic stress disorder (PTSD) is granted.

Service connection for a low back disorder is denied.

Service connection for traumatic brain injury (TBI) is denied.

Service connection for residuals of a strained muscle, left torso, is denied.

A compensable rating for anal fistula and external hemorrhoids is denied.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


